Exhibit CONTRACT Of nickel-cobalt ores extraction at Novo-Shandashinsky, Vostochno-Shandashinsky, III-Shandashinsky, Shirpakainsky, Kara-Obinsky and Steninsky deposits in Aktyubinsk oblast of the Republic of Kazakhstan Concluded in accordance with the Licenses of the following series МГ N 414, N 415, N 420, N 421, N 425 and N 426 dated October 12, 1995 between Ministry of energy and natural resources of the Republic of Kazakhstan And Joint Venture Kimpesaysky mine group (English Translation) Almaty, CONTENT Preamble Article 1. Definitions Article 2. Contract mission Article 3. Terms of the Contract Article 4. Contract territory Article 5. Ownership of property and information Article 6.Government’s right of natural resources acquisition and requisition Article 7. General rights and obligations of the Parties Article 8. Work program Article 9. Social infrastructure development Article 10. Industrial training Article 11. Stage of production Article 12. Calculation and accounting Article 13. Nickel-cobalt ores measuring Article 14. Subcontracted works implementation Article 15. Financing Article 16. Taxes and payments Article 17. Accounting Article 18. Insurance Article 19. Liquidation and liquidation fund Article 20. Conservation of mineral resources and environment Article 21. Population and personnel security Article 22. Parties’ responsibility for the Contract terms violation Article 23. Force majeur Article 24. Confidentiality Article 25. Transfer of authority and obligations Article 26. Applicable law Article 27. Dispute resolution Article 28. Contract stability guarantees Article 29. Terms of cancellation and termination of the Contract Article 30. The language of the Contract Article 31. Other provisions Appendixes Appendix 1. Work program to the Contract Appendix 2. Licenses for the right to use subsurface mineral resources in the Republic of Kazakhstan of the following series МГ N 414, N 415, N 420, N 421, N 425 and N 426 Appendix 3. Expert’s report and coordination 2 Preamble The present Contract was concluded on 15 July, 1997 between Ministry of energy and natural resources of the Republic of Kazakhstan (hereinafter referred to as
